Title: From George Washington to William Lord Stirling Alexander, 4 April 1782
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Head Quarters Newburgh April 4th 1782
                        
                        Having been informed that the Court Martial for the tryal of Major General McDougall, whereof your Lordship
                            was appointed President has been hitherto prevented from sitting, by Challenges having been made to the President
                            & some of the Members of the Court; and finding no Rule established in our service for the determination of the
                            matter, I shall be constrained to submit the decision of the point in question to Congress or a Board of General
                            Officers—But as a reference to the former would occasion considerable delay, (if the present prosecution is to be
                            suspended in the interim) and as it would be impracticable at this time, to have a determination in the other mode, by
                            reason of the absence of many of the General Officers; I would take the liberty to propose whether it might not be for the
                            good of Service, (without entering into the principles of the main question at all) for your Lordship to hint a desire of
                            being excused from sitting on the Court Martial—The business may then proceed without farther embarrassment; and this need
                            not be considered as forming any Precedent, or affecting the merits of the matter in dispute in any way whatever—Otherwise
                            I fear some new difficulties may be involved, by the inevitable delay which will be occasioned, before a decision can be
                            had as to the mode of practice in cases of Challenges. I beg your Lordship will favor me with an Answer as soon as is
                            convenient, and believe that I am With very great personal regard and esteem Your Lordships Most Obedt Servant
                        Go: Washington
                    